Kassal, J.,
dissents in a memorandum as follows: I dissent and would affirm the judgment.
Officer Alvarez and his partner were on routine motor patrol when they observed an auto being driven through a red light in the area of 138th Street and Broadway in Manhattan. Officer Alvarez stopped the vehicle and asked the driver, Martinez, for his license and registration. Martinez had neither and told Officer Alvarez that the car had been rented by his brother. Officer Alvarez testified that he became "very suspicious” and felt threatened when he saw two blue jackets in the back seat of the car, one having a Housing Police patch on the left breast pocket, and recalled there had been a "rash of push-in” police impersonation robberies in that immediate area. In fact, two weeks prior to this occurrence, he had personally taken such a complaint about a push-in robbery at 138th Street, between Broadway and Amsterdam Avenue and made a report. As evidence of this fear for his safety, he *157motioned to his partner to look at the jacket and to call for "an 85-police assistance” back-up. When further questioned, he said he felt threatened at that point because "push-in robberies were heavily armed”.
No further action occurred until the back-up police team, Officer Setteducato and his partner, arrived at the scene in "less than a minute”. Upon seeing the coat and police patch, Officer Setteducato testified he became suspicious because he also knew about "push-in” robberies in that area and neighboring precincts and he had personally taken reports of two of such robberies.
Martinez was then ordered out of the vehicle and frisked, which frisk produced a loaded .38 caliber gun, a clip for an automatic handgun as well as several live rounds of ammunition. Thereupon, the defendant was ordered out of the vehicle and frisked, and found to possess two guns.
The court credited the testimony of Police Officer Alvarez that he feared for his safety upon seeing the coats, which was confirmed by his immediately calling for assistance. The court further noted that criminal impersonation is a crime, citing Penal Law § 190.26 (1), which states that one is guilty of criminal impersonation when a person "[p]retends to be a police officer, or wears or displays without authority, any uniform, badge or other insignia * * * by which such police officer is lawfully distinguished”.
Thus, as found by the hearing court, there was a reasonable suspicion that the occupants of the vehicle were guilty of the crime of criminal impersonation. Moreover, the officers articulated a reasoned basis for fearing for their safety. Accordingly their frisk of the defendant and his companion was justified since they reasonably believed they were "in danger of physical injury” (CPL 140.50 [3]).
The court so determined, fully believing the testimony of Police Officers Alvarez and Setteducato. There is nothing in the record to warrant setting aside the hearing court’s assessment of the witnesses’ credibility, which should be upheld unless clearly erroneous, improbable or incredible (People v McCormick, 162 AD2d 878, 879, lv denied 77 NY2d 841). "A hearing court’s findings of fact are entitled to great weight [citations omitted], and this court will not, without good reason, find a police officer’s testimony incredible or patently tailored to overcome constitutional objections” (People v Jones, 168 AD2d 370, lv denied 77 NY2d 907).
There is no basis for rejecting the hearing court’s determination.